DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7th 2021 has been entered.

Status of Claims
4.	This Office Action is in response to the RCE filed on April 7th 2021.
Claims 1-20 allowed.
Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
must compliant with the 37 CFR 1.97 and/or 1.97(e).

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 04/12/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
6.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in particular, Park et al (hereafter Park) do not disclosed, with respect to the Independent claims 1, 18, in combination of with the other claimed limitations, a method and system for transmitting video from a movable object, the method comprising: selecting, with aid of the one or more processors, at least one of the plurality of coded sub-video data units for wireless transmission according to one or more characteristics of the sub-video data units and one or more channel conditions of a plurality of channels, wherein the one or more characteristics of the sub-video data units include priorities of the sub- video data units; and allocating one of the plurality of channels to transmit the at least one of the plurality of coded sub-video data units, wherein the one or more channel conditions of the one of the plurality of channels match the priority of the at least .  Accordingly, dependent claims 2-17 and 19-20 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        April 21, 2021